


MANAGEMENT EMPLOYMENT AGREEMENT




This Management Employment Agreement (this “Agreement”) is entered into between
Paul Eisman (“Manager”) and Alon USA GP, LLC, a Delaware limited liability
company (“Employer” or “Company”), who, in return for the mutual promises set
forth herein, agree as follows:


1.    Position/Term. (a) The term of the Manager’s employment under this
Agreement shall commence as of June 1, 2015.


(b)    Throughout the term of this Agreement, Employer shall employ Manager and
Manager shall render services to Employer in the capacity and with the title of
Chief Executive Officer of Alon USA Energy, Inc., or such other title as may be
established by Employer from time to time. Manager shall devote his full time
and best effort to the successful functioning of the business of Employer and
shall faithfully and industriously perform all duties pertaining to his
position, including such additional duties as may be assigned from time to time,
to the best of Manager’s ability, experience and talent. Manager shall be
subject at all times during the term hereof to the direction and control of
Employer in respect of the work to be done.


(c)    Manager’s employment hereunder shall be for an initial term of two years.
Thereafter, the term shall renew automatically each year for a term of one year,
unless either party provides the other with written notice at least 30 days
prior to the expiration of the term.


2.    Compensation. (a) Manager’s salary (“Base Compensation”) shall be $550,000
per year, payable bi-weekly (unless the payroll practice of the Company changes
to monthly or semi-monthly) in arrears and subject to change only with the
mutual written consent of Employer and Manager, subject to annual merit
increases for the salaries of all salaried employees/management, including
Manager.
  
(b)    Manager shall be entitled to participate in the Alon USA Annual Cash
Bonus Plan which will be subject to modification in the sole discretion of the
Company without advanced notice from time to time as set forth therein. For
purposes of determining the Manager’s Target Bonus Amount under such plan, the
Manager shall participate up to an amount equal to one-hundred percent (100%) of
base compensation.


(c)     Manager shall be granted 100,000 shares of restricted common stock of
Alon USA Energy, Inc. on each of June 1, 2015 and June 1, 2016, all of which
shares shall vest upon the first anniversary of the date of grant, subject to
acceleration in certain circumstances. Each grant will be subject to the terms
of a mutually acceptable restricted stock grant agreement executed by Manager
and Alon USA Energy, Inc.


3.    Fringe Benefits; Reimbursement of Expenses. Employer shall make available,
or cause to be made available to Manager, throughout the period of his
employment hereunder, such benefits, including any disability, hospitalization,
medical benefits, life insurance, pension plan or other benefits or policy, as
may be put into effect from time to time by Employer generally for other

1



--------------------------------------------------------------------------------




Management members at the level of Management. The Company expressly reserves
the right to modify such benefits at any time.


Manager will be reimbursed for all reasonable out-of-pocket business, business
entertainment and travel expenses paid by the Manager, in accordance with and
subject to applicable Company expense incurrence and reimbursement policies. Any
expense reimbursements required to be made under this Agreement will be for
expenses incurred by Manager during the term of this Agreement, and such
reimbursements will be made not later than December 31st of the year following
the year in which Manager incurs the expense; provided, that in no event will
the amount of expenses eligible for payment or reimbursement in one calendar
year affect the amount of expenses to be paid or reimbursed in any other
calendar year. Manager’s right to expense reimbursement will not be subject to
liquidation or exchange for another benefit.
4.    Vacation. The number of vacation days to which Manager shall be entitled
each year shall be based on the years of service of the Manager for Employer as
follows – 20 days up to 5 years, 25 days after 5 years, 30 days after 10 years.
Unless otherwise agreed, vacation may not be carried over into a new calendar
year. Vacation time shall be taken only after providing reasonable notice to the
person to whom the Manager reports.


5.    Compliance With Employer Policies. Manager shall comply with and abide by
all employment policies and directives of Employer. Employer may, in its sole
discretion, change, modify or adopt new policies and directives affecting
Manager’s employment. In the event of any conflict between the terms of this
Agreement and Employer’s employment policies and directives, the terms of this
Agreement will be controlling.


6.    Restrictive Covenant. In consideration of the confidential business
information that Employer promises to provide Manager access or exposure to
during the term of employment as described in paragraph 7 of the Agreement,
Manager agrees to the restrictive covenants set forth in this paragraph 6 and
its subparts:


(a)    Manager agrees that during the term of Manager’s employment with Employer
and for a period of nine months following any termination of Manager’s
employment, (the “Non-Compete Period”), Manager will not, without the prior
written consent of Employer, directly or indirectly, either as an individual or
as an employee, officer, director, shareholder, partner, sole proprietor,
independent contractor, consultant or in any other capacity conduct any
business, or assist any person in conducting any business, that is in
competition with the business of Employer or its Affiliates (as defined below).


(b)    In addition to any other covenants or agreements to which Manager may be
subject, during the Non-Compete Period, Manager will not, directly or
indirectly, either as an individual or as an employee, officer, director,
shareholder, partner, sole proprietor, independent contractor, consultant or in
any other capacity whatsoever approach or solicit any customer or vendor of
Employer with whom the Manager had contact or received information about during
the course of employment for the purpose of causing, directly or indirectly, any
such customer or vendor to cease doing business with Employer or its Affiliates.



2



--------------------------------------------------------------------------------




For the purposes of this Agreement, the “business of Employer or its Affiliates”
means the business of refining petroleum distillates and the wholesale
distribution of such products in the Territory. The term “Affiliates” means all
subsidiaries of Employer and each person or entity that controls, is controlled
by, or is under common control with Employer. The “Territory” means the states
of Texas, New Mexico, Arizona, California, Oregon, Washington and Nevada. It is
understood and agreed that the scope of each of the covenants contained in this
Section 6 is reasonable as to time, area, and persons and is necessary to
protect the legitimate business interest of Employer. It is further agreed that
such covenants will be regarded as divisible and will be operative as to time,
area and persons to the extent that they may be so operative. The terms of this
Section 6 shall not apply to the ownership by Manager of less than 5% of a class
of equity securities of an entity, which securities are publicly traded on the
New York Stock Exchange, the American Stock Exchange, or the National Market
System of the National Association of Securities Dealers Automated Quotation
System. The provisions of this Section 6 will survive any termination or
expiration of this Agreement.


7.    Confidentiality. (a) During the course of employment, Employer promises to
provide Manager with access or exposure to information or ideas of a
confidential or proprietary nature which pertain to an area of Employer’s
business, financial, legal, marketing, administrative, personnel, technical or
other functions or which constitute trade secrets (including, but not limited
to, as examples specifications, designs, plans, drawings, software, data,
prototypes, the identity of sources and markets, marketing information and
strategies; business and financial plans and strategies, methods of doing
business; data processing and management information and technical systems,
programs and practices; customers and users and their needs, sales history; and
financial strength), and such information of third parties which has been
provided to Employer in confidence (“Confidential Information”). All such
information is deemed “confidential” or “proprietary” whether or not it is so
marked, provided that it is maintained as confidential by the Company.
Information will not be considered to be Confidential Information to the extent
that it is generally available to the public. Nothing in this Section 7 will
prohibit the use or disclosure by Manager of knowledge that is in general use in
the industry or general business knowledge.


(b)    Manager shall hold Confidential Information in confidence, use it only in
connection with the performance of duties on behalf of Employer, and restrict
its disclosure to those directors, employees or independent contractors of
Employer having a need to know.


(c)    Manager shall not disclose, copy or use Confidential Information for the
benefit of anyone other than Employer without Employer’s prior written consent.


(d)    Manager shall, upon Employer’s request or Manager’s termination of
employment, return to Employer any and all written documents containing
Confidential Information in Manager’s possession, custody or control.


8.    Non-Interference with Employment Relationships. In consideration of the
confidential business information that Employer promises to provide Manager
access or exposure to during the term of employment as described in paragraph 7
of this Agreement, Manager promises that during the term of his/her employment
with Employer, and for a period of one (1) year thereafter, Manager shall not,
without Employer’s prior written consent, directly or indirectly: (a) induce or

3



--------------------------------------------------------------------------------




attempt to induce any employee to leave the Employer’s employ; or (b) interfere
with or disrupt the Employer’s relationship with any of its employees or
independent contractors.


9.    Copyright, Inventions, Patents. Employer shall have all right, title and
interest to all features (including, but not limited to, graphic designs,
copyrights, trademarks and patents) created during the course of or resulting
from Manager’s employment with Employer. Manager hereby assigns to Employer all
copyright ownership and rights to any work developed by Manager and reduced to
practice for or on behalf of Employer or which relate to Employer’s business
during the course of the employment relationship. At Employer’s expense, Manager
shall do all other things including, but not limited to, the giving of evidence
in suits and proceedings, and the furnishing and/or assigning of all
documentation and other materials relative to Employer’s intellectual property
rights, necessary or appropriate for Employer to obtain, maintain, and assert
its rights in such work.


10.    Termination of Employment. (a) Employer may terminate Manager’s
employment hereunder at any time for Cause. For purposes hereof, Cause shall
mean: (i) conviction of a felony or a misdemeanor where imprisonment is imposed
for more than 30 days; (ii) commission of any act of theft, fraud, dishonesty,
or falsification of any employment or Employer records; (iii) improper
disclosure of Confidential Information; (iv) any intentional action by the
Manager having a material detrimental effect on the Company’s reputation or
business; (v) any material breach of this Agreement, which breach is not cured
within ten (10) business days following receipt by Manager of written notice of
such breach; (vi) unlawful appropriation of a corporate opportunity; or (vii)
intentional misconduct in connection with the performance of any of Manager’s
duties, including, without limitation, misappropriation of funds or property of
the Company, securing or attempting to secure to the detriment of the Company
any profit in connection with any transaction entered into on behalf of the
Company, any material misrepresentation to the Company, or any knowing violation
of law or regulations to which the Company is subject. Upon termination of
Manager’s employment with the Company for Cause, the Company shall be under no
further obligation to Manager, except to pay all earned but unpaid Base
Compensation and all accrued benefits and vacation to the date of termination
(and to the extent required by law).


(b)    Employer may terminate Manager’s employment hereunder without Cause, or
Manager may terminate his employment hereunder for Good Reason, upon not less
than thirty (30) days prior written notice. In the event of any such
termination, Manager shall be entitled to receive his Base Compensation through
the termination date and any annual bonus entitlement, prorated for the number
of months of employment for the fiscal year in question, all accrued benefits
and vacation to the date of termination (and to the extent required by law),
plus an amount of severance payment equal to one year’s Base Compensation as in
effect immediately before any notice of termination. “Good Reason” means (i)
without the Manager’s prior written consent, the Employer reduces Manager’s Base
Compensation or the percentage of Manager’s Base Compensation established as
Manager’s maximum target bonus percentage for purposes of Employer’s annual cash
bonus plan; (ii) any material breach of this Agreement, which breach is not
cured within ten (10) business days following receipt by Employer of written
notice of such breach; (iii) the delivery by Employer of notice pursuant to
Section 1 (c) of this Agreement that it does not wish this Agreement to
automatically renew for any subsequent year; or (iv) the occurrence of a Change
in Control. “Change of Control” means: (i) any person or entity, other than Alon
Israel

4



--------------------------------------------------------------------------------




Oil Company, Ltd., becoming the beneficial owner, directly or indirectly, of
securities of Alon USA Energy, Inc. representing forty (40%) percent or more of
the total voting power of all of its then-outstanding voting securities; (ii) a
merger or consolidation of Alon USA Energy, Inc. in which its voting securities
immediately prior to the merger or consolidation do not represent, or are not
converted into securities that represent, a majority of the voting power of all
voting securities of the surviving entity immediately after the merger or
consolidation; (iii) a sale of substantially all of the assets of Alon USA
Energy, Inc. or a liquidation or dissolution of Alon USA Energy, Inc.; (iv)
individuals who, as of the date of the signing of this Agreement, constitute the
Board of Directors of Alon USA Energy, Inc. (the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Board; provided that any
individual who becomes a director subsequent to the date of the signing of this
Agreement, whose election, or nomination for election by the stockholders of
Alon USA Energy, Inc., was approved by the vote of at least a majority of the
directors then in office shall be deemed a member of the Incumbent Board; or (v)
David Wiessman ceases to be the Executive Chairman of the Board of Alon USA
Energy, Inc. for any reason.


(c)    Manager may terminate the employment relationship hereunder with not less
than thirty (30) days prior written notice. Upon any such termination of
Manager’s employment, other than for Good Reason, the Company shall be under no
further obligation to Manager, except to pay all earned but unpaid Base
Compensation and all accrued benefits and vacation to the date of termination
(and to the extent required by law).


(d)    To the extent that a payment becomes due to Manager under this Section 10
by reason of Manager’s termination of employment, (i) the term “termination of
employment” will have the same meaning as “separation from service” under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) except as provided in Section 10(e) below, all such payments will be made
in a single lump sum no later than 60 days after the date on which Manager
terminates employment.


(e)    If the Company makes a good faith determination that a payment under this
Agreement (i) constitutes a deferral of compensation for purposes of Section
409A of the Code, (ii) is made to Manager by reason of his separation from
service and (iii) at the time such payment would otherwise be made Manager is a
“specified employee” as hereinafter defined, the payment will be delayed until
the first day of the seventh month following the date of such termination of
employment and will bear interest at the prime rate of interest as published in
the Wall Street Journal on the first business day following the date of
Manager’s termination of employment. For purposes of this Section 10, a
specified employee is an officer of Alon USA Energy, Inc. with annual
compensation in excess of $150,000 (as adjusted for years after 2008), provided
that only the 50 highest paid officers of Alon USA Energy, Inc. may constitute
“specified employees” for any 12‑month period. An individual who is identified
as a one of the 50 highest paid officers during any portion of a calendar year
will be a specified employee for purposes of the Agreement during the 12‑month
period beginning on April 1 of the following calendar year.
(f)    The provisions of Sections 6, 7, 8 and 9 of this Agreement will continue
in effect notwithstanding any termination of Manager’s employment.



5



--------------------------------------------------------------------------------




11.    Mediation and Arbitration. (a) Employer and Manager hereby state their
mutual desire for any dispute concerning a legally cognizable claim arising out
of this Agreement or in connection with the employment of Manager by Employer,
including, but not limited to, claims of breach of contract, fraud, unlawful
termination, discrimination, harassment, workers’ compensation retaliation,
defamation, tortious infliction of emotional distress, unfair competition, and
conversion (“Legal Dispute”), to be resolved amicably, if possible, and without
the need for litigation.


(b)    Based on this mutual desire, in the event a Legal Dispute arises, the
parties shall utilize the following protocol:


(i)    The parties shall first submit the Legal Dispute to mediation under the
auspices of the American Arbitration Association (“AAA”) and pursuant to the
mediation rules and procedures promulgated by the AAA.


(ii)    In the event mediation is unsuccessful in fully resolving the Legal
Dispute, binding arbitration shall be the method of final resolution of the
Legal Dispute. The parties expressly waive their rights to bring action against
one another in a court of law, except as expressly provided in subsection (d).
The parties hereto acknowledge that failure to comply with this provision shall
entitle the non-breaching party not only to damages, but also to injunctive
relief to enjoin the actions of the breaching party. Any Legal Dispute submitted
to Arbitration shall be under the auspices of the AAA and pursuant to the
“National Rules for the Resolution of Employment Disputes,” or any similar
identified rules promulgated at such time the Legal Dispute is submitted for
resolution. All mediation and arbitration hearings shall take place in Dallas,
Texas.


(c)    Notice of submission of any Legal Dispute to mediation shall be provided
no later than three hundred sixty-five (365) calendar days following the date
the submitting party became aware of the conduct constituting the alleged
claims. Failure to do so shall result in the irrevocable waiver of the claim
made in the Legal Dispute.


(d)    Notwithstanding that mediation and arbitration are established as the
exclusive procedures for resolution of any Legal Dispute, (i) either party may
apply to an appropriate judicial or administrative forum for injunctive relief
and (ii) claims by Employer arising in connection with paragraphs 6, 7, 8 or 9
may be brought in any court of competent jurisdiction.


(e)    Each party acknowledges that a remedy at law for any breach or attempted
breach of paragraphs 6, 7, 8 or 9 of this Agreement will be inadequate, agrees
that Employer will be entitled to specific performance and injunctive and other
equitable relief in case of any breach or attempted breach, and agrees not to
use as a defense that any party has an adequate remedy at law. This Agreement
shall be enforceable in a court of equity, or other tribunal with jurisdiction,
by a decree of specific performance, and appropriate injunctive relief may be
applied for and granted in connection herewith. Such remedy shall not be
exclusive and shall be in addition to any other remedies now or hereafter
existing at law or in equity, by statute or otherwise. Except as provided in
subsection (c) no delay or omission in exercising any right or remedy set forth
in this Agreement shall operate as a waiver thereof or of any other right or
remedy and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right or remedy.

6



--------------------------------------------------------------------------------






12.    Assignment. This Agreement shall not be assignable by either party except
that upon any sale or transfer of all or substantially all of its business by
Employer, Employer may assign this Agreement to its successor; any failure to
make such an assignment will be considered to constitute the termination of
Manager’s employment without cause effective upon the closing of the referenced
transaction.


13.    No Inducement, Agreement Voluntary. Manager represents that (a) he has
not been pressured, misled, or induced to enter into this Agreement based upon
any representation by Employer or its agents not contained herein, (b) he has
entered into this Agreement voluntarily, after having the opportunity to consult
with representatives of his own choosing and that (c) his agreement is freely
given.


14.    Interpretation and Severability. Any paragraph, phrase or other provision
of this Agreement that is determined by a court, arbitrator or arbitration panel
of competent jurisdiction to be unreasonable or in conflict with any applicable
statute or rule, shall be deemed, if possible, to be modified or altered so that
it is not unreasonable or in conflict or, if that is not possible, then it shall
be deemed omitted from this Agreement. The invalidity of any portion of this
Agreement shall not affect the validity of the remaining portions. Further,
should any clause, sentence, provision, paragraph, or part of this Agreement be
adjudged by any court of competent jurisdiction, or be held by any other
competent governmental authority having jurisdiction, to be illegal, invalid, or
unenforceable, such judgment or holding shall not affect, impair, or invalidate
the remainder of the Agreement, but shall be confined to the greatest extent
possible in its operation to the particular clause, sentence, provision,
paragraph, or part of the agreement directly involved, and the remainder of the
Agreement shall remain in full force and effect.


15.    Prior Agreements Superseded; Amendments. This Agreement revokes and
supersedes all prior agreements, written and oral, and represents the entire
agreement between the parties in relation to the employment of the Manager by
the Company after the Commencement Date and, except as provided in Section 16
below, shall not be subject to modification or amendment by any oral
representation, or any written statement by either party, except for a dated
writing signed by the Manager and the Employer.


16.    Section 409A of the Code. To the extent that any payment made under this
Agreement constitutes a deferral of compensation subject to Section 409A of the
Code, the time of such payment may not be accelerated except to the extent
permitted by Section 409A of the Code. Where Section 409A of the Code permits a
payment or benefit that constitutes a deferral of compensation to be
accelerated, the payment or benefit may be accelerated in the sole discretion of
the Company. Notwithstanding any provision of this Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A
of the Code, the Company reserves the right to make amendments to this Agreement
as the Company deems necessary or desirable solely to avoid the imposition of
taxes or penalties under Section 409A of the Code.

7



--------------------------------------------------------------------------------




17.    Notices. All notices, demands and requests of any kind to be delivered in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by nationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:


(a)    if to the Company, to:
Alon USA GP, LLC
12700 Park Central Dr., Suite 1600
Dallas, TX 75251
Telecopy number: (972) 367-3724
            
        
(b)    if to Manager, to the address of Manager set forth on the signature page
hereto;


or to such other address as the party to whom notice is to be given may have
furnished to the other in writing in accordance with the provisions of this
Section 16. Any such notice or communication shall be deemed to have been
received: (i) in the case of personal delivery, on the date of such delivery;
(ii) in the case of nationally-recognized overnight courier, on the next
business day after the date sent; and (iii) if by registered or certified mail,
on the third business day following the date postmarked.


18.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to
principles of conflicts of law.


MANAGER:                        EMPLOYER:
            
Paul Eisman                        ALON USA GP, LLC
                            




/s/ Paul Eisman                    By:/s/ David Wiessman    
                            Name: David Wiessman    
Title: Executive Chairman of the Board




Address for notices:
                
                
                

8

